DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2020 has been entered.
 
State of the Claims
Applicant’s reply dated August 10, 2020 presents claims 1-21 without further amendment compared to the claims dated March 2, 2020. 
Claims 1-21, drawn to a manufacturing process for making transparent three-dimensional parts, have been presented in the instant application.  No claims have been cancelled.  Claims 18-21 have been withdrawn from consideration without traverse pursuant to the restriction requirement dated June 17, 2019 and Applicants response thereto dated August 19, 2019.  In view of the foregoing, claims 1-17 are pending for prosecution on the merits.

Response to Arguments
Applicant's arguments filed August 10, 2020 have been fully considered but they are not persuasive. 

Regarding the rejection of claims over Griffith in view of Farnsworth under 35 U.S.C. 103(a), Applicant asserts at pages 6-7 of the reply that the prior art fails to teach “the use of the claimed two-step method of preventing bubbles” required by claim 1.  In support of this position, Applicant concedes  that Farnsworth teaches vacuum degassing of the photopolymerizable build material, however Applicant asserts that the prior art does not teach a two-step process comprising a first step of preparing a vacuum processed printing material by removing bubbles trapped in a printing material under vacuum and a second step of forming a plurality of layers of printing material wherein the forming step avoids trapping new bubbles in the layer by at least one of (i) using a doctor blade or similar blade tool and (ii) spreading or depositing the layer under vacuum as recited at claim 1, lines 6-13.
In response, the Examiner maintains that the combination of Griffith and Farnsworth under 35 U.S.C. 103 teach or otherwise render obvious every recited limitation of the claimed invention.  
At the outset, it is noted that, in the instant reply, Applicant concedes that Farnsworth reasonably teaches a step of spreading or depositing new layers of uncured build material under a vacuum ambient (see reply at page 6; “Degassing disclosed in the Farnsworth reference corresponds most naturally to the step(s) of the second paragraph of claim 1”)).  Further, as noted in the prior Official action, both Griffith at page 2601, right column, first paragraph and Farnsworth at [0095] teach a “recoat blade” or “meniscus blade”, respectively, may be guided across a surface of the build material during the forming of the layers of printing material.  Where Farnsworth teaches that the bubbles are removed from the surface of the build material by a vacuum created in the print chamber, it is reasonable to conclude that the prior art teaches each current layer of build material is formed in a manner which avoids trapping new bubbles in the layer by at least one of pushing out new bubbles using a blade tool and/or spreading or depositing the layer under vacuum (“fabrication tank 100' may optionally include a bubble elimination system 165' … to facilitate the removal of air or gas bubbles (not shown) from unconsolidated material 126…any bubbles therein to dislodge from a structure to which they are adhered and float to surface 128, where they will pop or may be removed, such as by use of negative pressure.” – [0072]).  As noted at page 4 of the prior Official action, Griffiths teaches (section I, pg 2601) selectively exposing each layer of printing material to radiation to harden the photocurable resin binder to form a layer of a 3D structure.  In view of the foregoing, it is understood to be a settled matter that the prior art teaches or renders obvious the step of forming a plurality of layers of printing material wherein the layer forming is performed in a manner to avoid trapping new bubbles by using a doctor blade or similar blade tool and/or spreading or depositing the a new layer of printing material under a vacuum ambient in accordance with claim 1, lines 6-13 and selectively exposing each layer of printing material to radiation to harden the photocurable resin binder as required by claim 1, lines 14-18. 
The question therefore is whether the prior art reasonably teaches a preliminary step of preparing a vacuum-processed material prior which is subsequently used in the layer forming step and the selective exposing step.  On this point, the Examiner again maintains that a preliminary step of preparing a vacuum-processed printing material by removing bubbles trapped in the printing material under vacuum is either reasonably taught or rendered obvious by Farnsworth.  Regarding this matter, Farnsworth makes plain that bubbles in the unconsolidated build material are deleterious and Farnsworth expressly notes that new bubbles may be introduced to the unconsolidated build material upon immersion of the build support element ‘132 or one or more fabrication substrates 50 into a volume 124 of unconsolidated build material (“The introduction of support element 132' or one or more fabrication substrates 50 into a volume 124 of unconsolidated material 126 contained within reservoir 120' may result in the introduction of gas or air bubbles into unconsolidated material 126.” – [0096]).  Where the support element 132’ and fabrication substrate 50 must be immersed in the build material prior to forming a layer of printing material or selectively exposing a current layer of printing material, it is reasonable to 
To the extent that Applicant argues that Farnsworth does not teach vacuum degassing a printing material specifically comprising an inorganic material powder and a photocurable resin binder, Applicant is advised that the grounds of rejection are based upon the combined teachings of Farnsworth and Griffith under 35 U.S.C. 103.  In the instant case, Griffith teaches a printing material comprising inorganic material powder and a photocurable resin (p2601, left col.; Section II; (1)-(3) at p2602) and Farnsworth teaches that the vacuum bubble elimination process is applicable to uncured resinous build materials including, inter alia, resin-coated particles ([0056]).  As noted in the prior Official action, one of ordinary skill in the additive manufacturing arts would have found it obvious to apply the Farnsworth vacuum degassing improvement to the base method disclosed in Griffith (see Official action at page 7).  Therefore, insofar as applicant argues against either the Griffith or Farnsworth the reference individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 12-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (Griffith, M.L., Halloran, J.W., “Freeform fabrication of ceramics via stereolithography”, Journal of the American Ceramic Society, 79 (1996), no.10, pp2601-2607) in view of Farnsworth (US 2004/0148048).
Regarding claim 1, Griffith discloses a method for manufacturing a 3D part comprising providing a printing material comprising an inorganic material powder and a photocurable resin (“this is done via ultraviolet (UV) curing of a highly concentrated suspension of ceramic particles in a photopolymerizable liquid” (p2601, left col.); see section II; (1)-(3) at p 2602)

    PNG
    media_image1.png
    171
    343
    media_image1.png
    Greyscale

Forming a plurality of layers of printing material , the layers of printing material being formed one at a time, each current layer of printing material being in contact with a previous layer of printing material or with a support, selectively exposing each current layer of printing material to radiation to harden the photocurable resin binder in select areas of the current layer to form a structure containing a three-dimensional  object, wherein the select areas form a cross-section of the three –dimensional object in the current layer of the printing material (see figure 1, reproduced above, and related discussion in section I, p 2601)

Griffith is silent regarding a step of removing bubbles trapped in the printing material under vacuum as required by Claim 1, lines 3-4, a step of forming a plurality of layers of printing material using the vacuum –processed printing material as recited at claim 1, lines 7-8, or the step wherein each layer is formed by at least one of pushing out new bubbles using a doctor blade or other blade tool for spreading or depositing the layer under vacuum as recited in claim 1, lines 11-14.  Thus, it can be said that the prior art contained a “base” method upon which the claimed invention can be seen as an “improvement”.

	Farnsworth (US 2004/0148048) discloses a method for manufacturing a 3D article by stereolithography which one of ordinary skill in the art would consider to be particularly relevant to the Griffith disclosure above.  With reference to the instant figure 1, Farnsworth discloses a layer by layer additive manufacturing process whereby a layers of photosensitive build material, which may comprise “resin-coated particles” ([0056]) are formed upon a substrate and successively exposed to curing radiation in a predetermined pattern corresponding to a layer of the 3D article ([0053]-[0060], figure 1)

    PNG
    media_image2.png
    548
    625
    media_image2.png
    Greyscale
    
With reference to the instant paragraph [0076], Farnsworth teaches that the printing material may be subject to a “negative pressure” or a vacuum within the build chamber to remove bubbles entrained therein (“The introduction of support element 132' or one or more fabrication substrates 50 into a volume 124 of unconsolidated material 126 contained within reservoir 120' may result in the introduction of gas or air bubbles into unconsolidated material 126. Accordingly, referring again to FIG. 3, fabrication tank 100' may optionally include a bubble elimination system 165' which is associated with a boundary or wall 114' of reservoir 120' or with support system 130' so as to facilitate the removal of air or gas bubbles (not shown) from unconsolidated material 126. By way of example, bubble elimination system 165' may comprise an ultrasonic transducer of a known type (e.g., a piezoelectric transducer), which causes fabrication tank 100' or support system 130' thereof to vibrate. Vibrations in fabrication tank 100' or support system 130' are transmitted to unconsolidated material 126 within reservoir 120', causing any bubbles therein to dislodge from a structure to which they are adhered and float to surface 128, where they will pop or may be removed, such as by use of negative pressure.” – [0072]; “stereolithographic fabrication tanks 100, such as those that have chambers 110 with relatively small volumes (e.g., which are sufficient to contain only a single semiconductor substrate 52), may include bubble elimination systems that create a negative pressure, or vacuum, within the chambers thereof. Such a bubble elimination system may, for example, include one or more sealing elements, which substantially seal stereolithographic apparatus 10 (FIG. 1) chamber 110, as well as a negative pressure source that communicates at least with chamber 110 so as to facilitate the creation of a negative pressure therein.” – [0096]).  Although the Farnsworth does not expressly indicate that the vacuum pressure is applied during the build process (i.e. during forming of one of the layers of build material) such a process may either be considered implicit in the prior art disclosure (i.e.  paragraph [0096] makes plain that vacuum pressure is applied to the build material directly within the build chamber) or other wise obvious in view of the prior art as a means to insure removal of any bubbles introduced into the build material as a consequence of layer formation, smoothing, or irradiation and build surface movement.
Further, Griffith at page 2601, right column, first paragraph teaches that a “recoat blade” may move across the surface of the build material to ensure a desired thickness of the layer. Similarly, Farnsworth teaches at paragraph [0095] that “[a]n upper surface 22U' of the uppermost layer 22' of unconsolidated material 126 … may be planarized by translating a planarizing element 195, such as a meniscus blade or air knife, thereacross (FIG. 4B).”
Thus, Farnsworth teaches a comparable method that has been improved in the same way as the claimed invention.  Namely by subjecting the build material in the build chamber to reduced pressure as a means to draw entrained gaseous bubbles to a surface of the build material and thereby to eliminate any entrained gas from the build material.  Farnsworth and Griffith also make plain that it was known to draw a doctor blade or similar blade tool across a new layer of build material to assist with planarization thereof.  Either or both of the above techniques would appear to assist with elimination of any new bubbles in a layer of build material in the manner required by claim 1, lines 11-14.  
One of ordinary skill in the art could have applied the known “improvement” of Farnsworth, namely vacuum degassing of the resin/material in the build chamber and drawing a planarizing blade across a new layer of build material to the base method of Griffith and the results of such a modification would have been predictable to a skilled practitioner in the arts at the time of the invention.  The rationale to support the instant conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Further, a skilled practitioner would have reasonably found motivation to pursue such a modification as entrained bubbles in the build material, such as those discussed in Farnsworth, would have been recognized to have a detrimental impact upon the quality of the 3D build product.  Thus, a skilled practitioner would have considered the modification as a means to improve the build quality of articles manufactured by the Griffith disclosed apparatus and method.
	Regarding claim 2, see discussion of claim 1 and particularly Farnsworth at [0076] and ([0096].
	Regarding claim 3, see Griffith at page 2601, right column, first paragraph which teaches that a “recoat blade” may move across the surface of the build material to ensure a desired thickness of the layer.  Farnsworth similarly teaches drawing a blade across the surface of a layer of unconsolidated build material to assist with planarization thereof.  Where bubbles tend to rise to a surface of a viscous build material such as that employed in Griffith and Farnsworth, it is the Examiners assessment that use of a doctor blade to sweep a surface of a layer of build material as disclosed in the prior art would reasonably be expected to assist in the removal of “any new bubbles in the layer” as required by the claim.
	Regarding claim 4, see discussion of claim 1 wherein Farnsworth teaches applying vacuum to the resin/build material in the build chamber.  Although the prior art does not expressly indicate that the vacuum application is applied during the build process (i.e. during forming of one of the layers of build material) such a process may either be considered implicit in the prior art disclosure or other wise obvious in view of the prior art as a means to insure removal of any bubbles introduced into the build material as a consequence of layer formation, smoothing, or irradiation and build surface movement.  That is, Farnsworth makes plain that the goal of the vacuum system is to eliminate bubbles within the build material directly in the fabrication tank of the stereolithographic fabrication system.  With the benefit of the Farnsworth teachings, one of ordinary skill in the art could have readily arrived at the claimed invention (i.e. application of vacuum pressure to the build material during layer formation) in the event that bubble formation is found to be problematic during formation of a new layer of build material.  
	Regarding claim 5, see discussion of claim 1 and 4.
	Regarding claim 6, see Griffith at section I, page 2601, left column which teaches that a green part produced by SLA is subject to “binder burnout and sintering treatment” .  The disclosed binder burnout step is understood to be equivalent to the step of “debinding of the structure to remove the photocurable binder” as recited in the instant claim.
Regarding claim 8, see discussion of claim 1 particularly where Griffith teaches sintering of the debound structure.
Regarding claims 12-13, Griffith teaches (see Section II, page 2602) the use of ceramic (i.e. silicon nitride, alumina) or glass-ceramic (i.e. silica) powders in the manufacture of articles by SLA.  
Regarding claim 17, Griffith teaches providing a build material in the form of a suspension (see section (I)).  

Claims 7,9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (Griffith, M.L., Halloran, J.W., “Freeform fabrication of ceramics via stereolithography”, Journal of the American Ceramic Society, 79 (1996), no.10, pp2601-2607) and Farnsworth (US 2004/0148048) as applied to claim 1 and in further view of Brasel (US 5,033,939)

Regarding claim 7, Griffith and Farnsworth teach or otherwise render obvious all that is recited in parent claim 1 as noted above including, inter alia, a step of debinding the 3D article produced by the SLA process followed by sintering of the resultant body.  The prior art is silent regarding the requirement wherein the debinding step is performed under a vacuum as claimed.    Thus, it can be said that the prior art process may be considered a “base” method upon which the claimed invention may be seen as an “improvement”, namely by performing the debinding process under vacuum.
	Brasel (5,033,939) discloses a method of manufacturing a shaped article comprising a mixture of inorganic powder and a resin binder which one skilled in the art would consider to be relevant to the matter at hand in the above cited prior art.  Brasel teaches that the binder is removed from a shaped article prior to sintering of the same.  Specifically, regarding the debinding step, Brasel teaches; 
“Debinding the part is a diffusion controlled phenomenon and is insured by debinding in a vacuum of less than 100 mT. Debinding at atmospheric pressure causes the part to "explode" due to rapid evolution of binder, or causes the debinding time to be so long as to negate the advantage of this method.”
In view of Brasel, it is apparent that the prior art contained a “comparable” method which has been improved in the same way as the claimed invention.  One of ordinary skill in the art could have applied the known improvement of Brasel in the debinding step of Griffith and the results of such a modification would have been predictable to a skilled practitioner in the art.  The rationale to support the instant conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.  Further, a skilled practitioner would have found motivation to pursue the noted modification as a means to prevent the deleterious effects of performing debinding under atmospheric pressure as noted by Brasel, namely the potential for explosive pressure buildup or extended processing times.  
	Regarding claim 9, the prior art is silent regarding sintering the debound product under vacuum.  Here again, Brasel teaches that which is absent from the prior art, namely a step of performing the sintering treatment under a vacuum ambient (2:47-52; 3:44-4:7).  In the instant case, Brasel teaches a consolidated debinding and sintering process which is conducted under vacuum.  Where the prior art establishes that it was known to conduct both debinding and sintering under a same vacuum ambient, one skilled in the art would have considered a similar consolidated debinding and sintering process for the Griffith method at least as an obvious means to simplify the post processing, debinding, and sintering consolidation of the SLA manufactured article.  
	Claim 10 is directed to a resultant or desired property of the cured, debound, and sintered 3D article without reciting any additional process or material limitations of the process.  Where the combined prior art teaches a process which meets every recited limitation of the claimed invention, namely provision of a ceramic or glass-ceramic loaded resin build material, curing by SLA additive manufacturing, degassing the build material before/during the AM process, and debinding and sintering under vacuum conditions, it is the Examiners assessment that one of ordinary skill in the art would have been able to arrive at a transparent product (i.e. a product having a transmittance of at least 80% in a range of 390 to 700nm after sintering) in the manner recited through no more than optimization of the prior art disclosed process.  That is, for example, Griffith teaches an exemplary embodiment wherein the inorganic particulate in the build material is silica and fused silica or quartz glass displays an optical transmittance on the order of 90 to 95 percent in the wavelength range of 350 to 750nm. Thus, it would seem apparent that a skilled practitioner following the process as set forth in the prior art would reasonably be equipped to arrive at the claimed product.

Claims 11-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (Griffith, M.L., Halloran, J.W., “Freeform fabrication of ceramics via stereolithography”, Journal of the American Ceramic Society, 79 (1996), no.10, pp2601-2607) and Farnsworth (US 2004/0148048) as applied to claim 1 and in further view of Fischer (US 2012/0010066)
	Regarding claims 11-13, Griffith teaches the use of ceramic (i.e. silicon nitride, alumina) or glass-ceramic (i.e. silica) powders in the manufacture of articles by SLA.  The prior art is however silent regarding the use of glass powders as required by the present claim.
	Fischer (US 2012/0010066) discloses a light curable slip material for the manufacture of ceramic and glass-ceramic articles stereolithography (SLA) which one of ordinary skill in the art would consider to be of particular relevance to the matter disclosed in the Griffith reference above.  Of particular relevance, Fischer teaches that the slip may comprise a resin material in addition to ceramic, glass ceramic ([0058]) or glass particles [0059]).  In view of Fischer, one skilled in the art would have considered it an obvious matter to employ a glass powder material as the inorganic material powder in the build material of Griffith depending upon the ultimate material properties sought in the product 3D printed article.  
Regarding claim 15, Fischer teaches that it is known to employ parrafins, waxes, and long chained fatty acid esters in the resin matrix as additives ([0006],[0088]) in addition to resin matrix ([0073]) and a photoinitiator ([0020]).
Regarding claims 16-17, Fischer makes plain that it was known to provide the curable build material as a paste, slurry or liquid suspension ([0009],[0014]-[0015]).  

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (Griffith, M.L., Halloran, J.W., “Freeform fabrication of ceramics via stereolithography”, Journal of the American Ceramic Society, 79 (1996), no.10, pp2601-2607) and Farnsworth (US 2004/0148048) as applied to claim 1 and in further view of Zimmer (US 2008/0164626)

Regarding claim 14, Griffith and Farnsworth teach or otherwise render obvious all that is recited in the parent claims of 1, 8 , and 13 as noted above.  The prior art is however silent regarding a step of applying a hot isostatic pressing step to the structure derived from SLA of a ceramic/resin build material.  In view of the foregoing, it can be said that the prior art contained a “base” method upon which the claimed invention can be considered an “improvement”, namely wherein the sintering treatment includes a HIP processing step.  
Zimmer teaches that it is known to produce a high quality and highly translucent shaped ceramic body by shaping followed by debinding, sintering and hot isostatic pressing ([0012]-[0019]; [0070]-[0072]).  Zimmer establishes that this process has been described “many times” and would therefore be considered an obvious means to achieving a highly densified ceramic or glass-ceramic product according to the Griffith disclosed process.  This would be particularly the case where Zimmer teaches that the HIP treatment results in products having “high transparency” ([0003]-[0005] greater than 99% of the theoretical limit).  In view of the foregoing, it is apparent that the prior art contained a comparable method of producing a glass, ceramic, or glass-ceramic body which has been improved in the same way as the claimed invention.   One of ordinary skill in the art could have applied the known “improvement” of Zimmer, namely HIP treatment of a shaped inorganic particulate body, and the results of such a modification would have been predictable for a skilled practitioner in the arts at the time of the invention.  The rationale to support the instant conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Further one of ordinary skill would have found motivation to pursue such a modification as Zimmer teaches that such an HIP treatment enhances the density and transparency of the resultant shaped inorganic body.  


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L LAZORCIK/Primary Examiner, Art Unit 1741